PER CURIAM.
Jermaine Jerrell Sims petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 18 U.S.C. § 3582(c) (2000) motion pending since May 15, 2002. He seeks an order from this court directing the district court to act. We find that mandamus relief is not warranted because the delay is not unreasonable. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition without prejudice to the filing of another such petition if the district court does not act expeditiously. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.